Title: To Thomas Jefferson from G. K. van Hogendorp, 2 August 1786
From: Hogendorp, G. K. van
To: Jefferson, Thomas



My Dear Sir
Leyden August the 2 1786

As I am informed of your returning from London to Paris I venture to send you this letter, whose content any one at the Post house might know, for I care not the whole world’s knowing how much I do esteem and belove you.
Your Friend, Mr. William Short, has a right to expect from me a letter respecting our Constitution, which on my word is ready, and that up in my writing-box these six months past. Why? You must hear and judge me. I now study the law, and will within two months, after a seven month’s stay at this University, be able to correct many faults and to add many important points in my letter. This reason alone would do, I think, but, dear Sir, I have an other one not less valuable. In former times, my letter as it now lies before me, would give your friend some pleasure, and by this way to myself likewise. But now, among dangerous civil dissensions, this very letter cannot be too cautiously written, not with a mind to hide truth in equivocal terms, I think too freely, in spite of any persecution, for concealing my real sentiments, but I want to express my mind with so much perspicuity and so concisely that it cannot be misconstrued. For you ought to know, my respectable friend, that though a friend to liberty, my principles do not agree with many who call themselves by the same denomination. I am writing a Dissertation De ratione Subsidii fœderatis debiti, and take the freedom to desire your answering without any delay the following Queries.
Which are at present the general interests of the United States?
What is the extent of the Congress’s power in managing them?
Which are the expences of Congress?
Which the revenues.
In which way do the particular states contribute to the general expences?
Are general duties, to be levied by Congress, still expected to be acquiesced to by the States?
But if besides this you should know any thing relative to the matter I treat, be so kind as to add it to your answers.
Your Notes on Virginia have been read by a few men of understanding who got both instruction and amusement by the lecture.
How does your health, my dear Sir, and when will both your time and your inclination allow you a turn through Holland; for  if you don’t come very soon to me, you’ll oblige me to set out for Paris in order to see you.
I embrace you very heartily. Yours for ever,

van Hogendorp


A short but authentic account of the present state of the Bank of North America would be very acceptable to me.

